WOLF, Judge,
specially concurring.
I concur solely because I believe that this case is indistinguishable from and controlled by Dixie Ins. Co. v. Gaffney, 582 So.2d 64 (Fla. 1st DCA1991). While a prior judgment which exceeds the policy limits is an essential element of a bad-faith action (Fidelity Casualty Company of New York v. Cope, 462 So.2d 459 (Fla.1965)), I do not believe that the failure to allege and prove this element rises to the level of a jurisdictional defect which cannot be waived.